Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
The arguments are directed how the claimed device structure can be used or operated.  While it may be appreciated the at superconducting quantum device circuit of cited reference D1 may not be intended to be used as a qubit as desired by the Applicants per the arguments.  D1 non the less describes the arrangement of parts as a qubit.  Applicant’s claim explicitly states Josephson junctions as arranged with the capacitors form a “qubit”.
Generally in the art the definition of a qubit is a basic unit of quantum information.  Different to this general understanding of the term qubit, the arguments and claim define a specific arrangement of elements of a quantum circuit to be a qubit.
Claim 1 reads:  “a first capacitor pad [112] electrically connected to said first [102] and fourth [108] Josephson junctions at a node [1]  therebetween, and a second capacitor [114] pad electrically connected to said second [104] and third [106] Josephson junctions at a node [2] therebetween such that said first capacitor pad, said second capacitor pad and said bridge circuit form a superconducting qubit”
This device structure is depicted in Applicant’s figures 1 and 2 labeled 116.  Fig. 2 is reproduced below.

    PNG
    media_image1.png
    490
    691
    media_image1.png
    Greyscale

This quantum device circuit structure recited is defining what is structurally to be considered a “qubit” for the purpose of understanding and interpreting the claim language.

The prior art D1 depicts the analogous quantum device structure.  D1 Figure 2 is reproduced below.

    PNG
    media_image2.png
    640
    782
    media_image2.png
    Greyscale

	Analogous to the claimed structure, D1 teaches “a first capacitor pad [161] electrically connected to said first and fourth Josephson junctions [JRM110] at a node [Node C]  therebetween, and a second capacitor [Idler resonator 161] pad electrically connected to said second and third Josephson junctions at a node [Node D] therebetween such that said first capacitor pad, said second capacitor pad.”  
Structurally as required by the Applicant’s written description, figure and claim language, this circuit is structurally equivalent to the structure claimed.  Thus understood to also be a “qubit” as structurally defined by the Applicants.   There is not explicit or understood structural differences between the claimed quantum circuit and the prior art quantum circuit. See MPEP §2111 and §2114.

Regarding the arguments that the claimed device structure does not have a resonance frequency corresponding to the first resonance eigenmode of the bridge circuit.  This limitation does not clearly provide any structural distinctions.  A eigenmode is a normal mode in an oscillating system, being one in which all parts of the system are oscillating with the same frequency.   D1 describes the equivalent device structure.  As there is not explicit or understood structural distinction from what is claimed, the equivalent prior art structure is expected to have the equivalent capabilities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (US 9680452 B1) [hereafter D1] in view of Abdo (US 20170093381 A1) [hereafter D2].

    PNG
    media_image3.png
    467
    639
    media_image3.png
    Greyscale

Regarding claim 1, D1 and D2 disclose a superconducting quantum-mechanical device, comprising: 
a first Josephson junction 130, a second Josephson junction electrically connected to the first Josephson junction, a third Josephson junction electrically connected to the second Josephson junction and a fourth Josephson junction electrically connected to the third Josephson junction and the first Josephson junction such that the first, second, third and fourth Josephson junctions are connected in a bridge circuit (D1 Fig. 2 - no) having a first resonance eigenmode1, a second resonance eigenmode and a third resonance eigenmode (The circuit as depicted and disclosed is understood to comprise the recited eigenmodes.  See D2 ¶20 describing the same2 Josephson rein modulator JRM and further disclosing the understanding of eigenmodes.); 
a first capacitor 11A pad electrically connected to said first and fourth Josephson 130 junctions at a node therebetween, and a second capacitor the JRM 110 can also include JJs 131 inside the loop11B pad electrically connected to said second and third Josephson junctions 130 at a node therebetween such that said first capacitor pad, said second capacitor pad and said bridge circuit form a superconducting qubit, said superconducting qubit having a resonance frequency corresponding to said first resonance eigenmode of said bridge circuit (D1 Fig. 2); 
a first resonator12A section 162 electrically connected to said first and second Josephson junctions at a node therebetween, and a second resonator12B section 162 electrically connected to said third and fourth Josephson junctions at a node therebetween such that said first resonator section, said second resonator section and said bridge circuit form a resonator having a resonance frequency corresponding to said second resonance eigenmode (D1 Col. 5 line 17+ and D2 ¶20); and 
a source of magnetic flux arranged proximate said bridge circuit (D1 Col. 5 line 12-16 & Col. 8 line 21-38; D2 does not teach a source of magnetic flux), 
wherein said source of magnetic flux is configured to provide, during operation, a magnetic flux through said bridge circuit to cause coupling between said first, second and third resonance eigenmodes when said third resonance eigenmode is excited (D1 Col. 5 line 12-16 & Col. 8 line 21-38 – Note the functional language does not provide a clear structural distinction over the prior art. ).

Regarding claim 2, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said source of magnetic flux is a current-carrying element to provide an electromagnetic source of magnetic flux that flux-biases the bridge circuit  (D1 Col. 5 line 12-16 & Col. 8 line 21-38 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 3, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said source of magnetic flux is a magnetic material to provide an electromagnetic source of magnetic flux that flux-biases the bridge circuit (D1 Col. 5 line 12-16 & Col. 8 line 21-38 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 4, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said source of magnetic flux is controllable (D1 Col. 5 line 12-16 & Col. 8 line 21-38 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 5, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said source of magnetic flux provides a half of flux quantum (po/2) (D1 Col. 5 line 12-16 & Col. 8 line 21-38 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 6, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said superconducting qubit is a transom
qubit (D1 & D2).

Regarding claim 7, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said first resonator section and said second resonator section are both resonator lines of substantially equal length (D1 Fig. 2 & D2 Fig. 4).

Regarding claim 8, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said first resonator section and said second resonator section comprise resonator lines arranged between electrically grounded pads (D2 Fig. 4).
	D1 teaches grounding of the circuit however is silent upon grounding pads.  As shown in D2, grounding may be accomplished with ground pads that are arranged around the resonators in analogous devices/circuits..  In view of D2 it would be obvious to incorporate grand pads surrounding the resonator sections as ground planes will be expected to provide generic benefits such as shielding for the sensitive circuits.


Regarding claim 9, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, further comprising a resonator feedline configured to be electromagnetically coupled to said resonator so as to provide excitation of said second resonance eigenmode during operation (D1 Fig. 2 & D2 Fig. 4).

Regarding claim 10, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 8, wherein the resonator feedline is separated from the resonator so as to define a capacitor therebetween (D1 Fig. 2 & D2 ¶22,  Fig. 4).

Regarding claim 11, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, further comprising a qubit feedline configured to be electromagnetically coupled (ie. a capacitor) to said superconducting qubit so as to provide excitation of said first resonance eigenmode during operation (D1 Fig. 2 & D2 ¶22,  Fig. 4).

Regarding claim 12, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 10, wherein the qubit feedline is separated from the superconducting qubit so as to define a capacitor therebetween (D1 Fig. 2 & D2 ¶22,  Fig. 4).

Regarding claim 13, D1 and D2 disclose a quantum device according to claim 1, wherein the superconducting qubit and the resonator are formed on a same substrate and the bridge circuit is located substantially at a common center of the superconducting qubit and the resonator (D1 Fig. 2 & D2 Fig. 4).

Regarding claim 14, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein the first resonator section, the second resonator section, the first Josephson junction, the second Josephson junction, the third Josephson junction and the fourth Josephson junction comprise a superconducting material selected from the group consisting of Al, Nb, NbTiN, NbN and TiN (D1 Fig. 2 & D2 Fig. 4).

Regarding claim 15, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 1, wherein said third resonance eigenmode is excited using a control drive applied to the superconducting qubit or the resonator (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 16, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 14, wherein a frequency of the control drive is set to a difference between a qubit frequency of the superconducting qubit and a resonance frequency of the resonator (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 17, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 15, wherein an amplitude of the control drive is set to yield full frequency conversion between the superconducting qubit and the resonator (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 18, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 15, wherein an amplitude of the control drive is set to yield 50:50 beam-splitting in which half of a qubit information is swapped with half of resonator information (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 19, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 15, wherein a frequency of the control drive is set to a sum of a qubit frequency of the superconducting qubit and a resonator frequency of the resonator and an amplitude of the control drive is set to yield two-mode squeezing of the qubit and resonator modes (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Regarding claim 20, D1 and D2 disclose a superconducting quantum-mechanical device according to claim 15, wherein a frequency of the control drive is in the microwave frequency range (D1 Fig. 2 & D2 Fig. 4 – Note the functional language does not provide a clear structural distinction over the prior art.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/6/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A normal mode in an oscillating system, being one in which all parts of the system are oscillating with the same frequency.
        2 Note Col. 5 lines 5-10 of D1 that state “the JRM 110 can also include JJs 131 inside the loop” implying the JJs 131 are optional and not required.  As such the JRM 110 of D1 is the same as the JRM 105 of D2.